

116 HRES 1077 IH: Expressing the sense of the House of Representatives on the continued importance of the United States-Lebanon relationship.
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1077IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Mr. LaHood (for himself, Ms. Shalala, Mr. Stivers, and Mr. Graves of Louisiana) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives on the continued importance of the United States-Lebanon relationship.Whereas the security, sovereignty, independence, and territorial integrity of Lebanon, a pluralistic democracy in the Middle East, is in the interest of the United States and its allies in the region;Whereas, for more than a decade, the United States has provided robust assistance to Lebanon, including training and equipment for the Lebanese Armed Forces (LAF), development assistance through the Economic Support Fund (ESF), funding for schools and hospitals in Lebanon through the American Schools and Hospitals Abroad (ASHA) Program, and funding for the U.S.-Middle East Partnership Initiative (MEPI);Whereas the integrity and independence of the LAF serves a United States national security interest;Whereas the LAF has been a critical stabilizing force in Lebanon with a longstanding partnership with the United States military;Whereas the United States has provided over $1,000,000,000 in foreign military and security assistance to the LAF;Whereas the LAF, as the primary institution entrusted with Lebanon’s defense, security, and sovereignty, is an important force to support the safety and security of Lebanon;Whereas international support for the United Nations Interim Force in Lebanon (UNIFIL) remains necessary to counteract destabilizing forces in Lebanon and help lower tensions at the Lebanon-Israel border;Whereas UNIFIL has been effective in facilitating tripartite dialogues between the Lebanese and Israeli military officials and in conducting numerous border patrols in partnership with the LAF, to deescalate the possibilities of unintended consequences leading to violent conflict;Whereas United States support for American institutions in Lebanon through programs such as ASHA, MEPI, and ESF assistance are vital for fostering democratic ideals and principles throughout Lebanon;Whereas Lebanon hosts an estimated 1,500,000 refugees, a population equal to almost one-third of its native population and the highest refugee-per-capita ratio in the world, despite challenges within its own social and economic sectors;Whereas Hezbollah alongside corrupt elites have taken advantage of the Lebanese economy, government, and its citizens;Whereas Iran seeks to eliminate Lebanon’s sovereignty and its history as a strong United States ally and democratic actor in the Middle East;Whereas Hezbollah continues to harm the Lebanese people by violating United Nations Security Council Resolution 1701 (2006), perpetuating undue foreign influence from Iran, harming the distinct demographic and social equilibrium of Lebanon, stoking sectarian violence, weakening the Lebanese economy, and supporting corruption and violence within Lebanon;Whereas corruption in the Lebanese public sector remains unchecked, despite calls for efforts to combat corruption in all government and social society sectors;Whereas the harmful politicization of the independent judiciary in Lebanon is untenable and is being met with strong disagreement by the Lebanese people and international actors; and Whereas respect for the rule of law and democratic principles of an independent and free press, long supported in Lebanon, must persist at the highest levels: Now, therefore, be itThat the House of Representatives—(1)notes that the United States provides assistance to the people of Lebanon in order to support services and security for Lebanese citizens, particularly to counter the growing influence and negative impact of Hezbollah and other destabilizing actors;(2)encourages the Government of Lebanon to work actively to combat corruption in government, execute structural reforms and anticorruption measures, and work with international financial institutions like the International Monetary Fund and World Bank to undertake necessary reforms in order to stabilize the economy;(3)calls on the Lebanese Government to secure the safety, freedom of movement, and access for United Nations Interim Force in Lebanon troops and mitigate any destabilizing effects on Lebanon and while supporting robust enforcement of United Nations Security Council Resolution 1701;(4)supports the right of the people of Lebanon to engage in peaceful demonstration and assembly to achieve accountability in government, democratic political representation, increased civil rights, and anticorruption reforms;(5)recognizes the Lebanese Armed Forces (LAF) as the sole institution entrusted with the defense of the sovereignty of Lebanon and supports strengthening United States partnerships with the LAF to prevent terrorist groups such as Hezbollah, ISIS, and Al Qaeda from gaining influence in Lebanon; and(6)recognizes the role of Lebanon and its institutions, such as an independent judiciary, free press, and multidenominational, representative government as historic examples of democratic values in the Middle East and expresses support for the continuation of democracy and democratic ideals in Lebanon.